Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application filed 06/21/2019 is a DIV of PAT 10449254 filed on 05/03/2016  which is a 371 of PCT/US2014/063745 filed 11/03/2014 and claims priority to   PRO 61/899,294 11/03/2013
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022 has been entered.  
Claims 21-44, and 46-49 are pending in the instant application. Claims 35-44, and 46-49   are being examined herewith.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 4/5/2022 and 5/11/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the Examiner.
Response to Arguments
Applicant's arguments over the 35 U.S.C. 103 rejection of claims 35-42, 44, and 47-49 over McCausland et al. (US 20090179341 A1) in view of Kerschneret al. (US 6858217 B2) is persuasive in part. Therefore, the rejection is herewith withdrawn. 

Applicant's arguments over the 35 U.S.C. 103 rejection of claims 35-37, 39, 41-42, 44-45, and 47-49  over Bodor et al. (US 4892737) in view of Kerschner et al. (US 6858217 B2) and Modak et al. (US 5965610 A) is persuasive in part. Therefore, the rejection is herewith withdrawn. The arguments are moot in view of the modified rejections below.
Applicant's arguments over the 35 U.S.C. 103 rejection of claims 38 and 40  over Bodor et al. (US 4892737) in view of Kerschner et al. (US 6858217 B2) and Modak et al. (US 5965610 A), as applied to claims 35-37, 39, 41-42, 44-45, and 47-49, above and further in view of Al-Shamma et al. (US 7102000) is persuasive in part. Therefore, the rejection is herewith withdrawn. The arguments are moot in view of the modified rejections below.
Applicant's arguments over the 35 U.S.C. 103 rejection of claims 43, 45-46 Bodor et al. (US 4892737) in view of Kerschner et al. (US 6858217 B2) and Modak et al. (US 5965610 A), as applied to claims 35-37, 39, 41-42, 44-45, and 47-49, above and further in view of Mitragotri et al. US 20110212485 is persuasive in part.  Therefore, the rejection is herewith withdrawn. The arguments are moot in view of the modified rejections below. 
Applicant states that the U.S. Patent No. US 10449254 B2 ODP rejection be held in abeyance until patentable subject matter is determined.  The rejection is herewith maintained.   

The following rejections are made:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35-36, 38-39, and 47-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodor et al. (US 4892737).
The claims read on:

    PNG
    media_image1.png
    541
    770
    media_image1.png
    Greyscale

Bodor et al. teaches a composition adapted for application to the skin of a human or non-human animal and containing a bio active agent for permeation through said skin, the improvement wherein said composition contains an amount, sufficient to enhance the permeability of said bio-active agent through said skin, of a member selected from the group consisting of (1) a choline ester, wherein said choline ester is choline oleate. The weight ratio of said choline ester to said oleic acid is in the range of from about 3:1 to about 1:3. Bodor et al. teaches a vehicle and the formulation  being for example, liquid. (See claims 1-24) The reference teaches additionally carriers and optionally other therapeutic ingredients. Suitable such bio-active agents include, e.g., hydrocortisone (reads on an antiarthritic) and its derivatives (and other glucocorticoids); scopolamine, tetracyclines and other antibiotics; nystatin and other antifungal agents; lidocaine and other local anesthetics; propantheline and other anticholinergic agents; salicylic acid and other keratolytic agents; all-trans-retinoic acid (Tretinoin) (reads on an antineoplastic) and other keratoplastic agents; miscellaneous cosmetic agents (e.g., depigmenting agents, depilatories and epilatories); nitroglycerin; antiviral agents (e.g., acyclovir and trifluorothyridine), etc. (col 3 lines 4-17)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 35-41, and 47-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bodor et al. (US 4892737) in view of Sobolev (US 3342840 A).
Bodor et al. teaches a composition adapted for application to the skin of a human or non-human animal and containing a bio active agent for permeation through said skin, the improvement wherein said composition contains an amount, sufficient to enhance the permeability of said bio-active agent through said skin, of a member selected from the group consisting of (1) a choline ester, wherein said choline ester is choline oleate. The weight ratio of said choline ester to said oleic acid is in the range of from about 3:1 to about 1:3. Other anions include chloride, bromide, iodide, nitrate, phosphate, sulfate, hydrogen sulfate, sulfamates, acetate, propionate, succinate, glycolate, maleate, glutamate, benzoate, sulfanilate, methane sulfonate, etc. The reference teaches additionally carriers therefor and optionally other therapeutic ingredients. Bodor et al. teaches a vehicle and the  formulation  being for example, liquid. The reference teaches the choline esters are useful for enhancing the absorption through skin of bio-active agents. Suitable such bio-active agents include, e.g., hydrocortisone (antiarthritic) and its derivatives (and other glucocorticoids); scopolamine, tetracyclines and other antibiotics; nystatin and other antifungal agents; lidocaine and other local anesthetics; propantheline and other anticholinergic agents; salicylic acid and other keratolytic agents; all-trans-retinoic acid (Tretinoin) (antineoplastic) and other keratoplastic agents; miscellaneous cosmetic agents (e.g., depigmenting agents, depilatories and epilatories); nitroglycerin; antiviral agents (e.g., acyclovir and trifluorothyridine), etc. (col 3 lines 4-17)
The reference fails to specify the anionic component selected from the group consisting of bistriflimide, a salt of geranic acid, a salt of hexanoic acid, dodecyldimethyl ammonio propane sulfonate, N-Lauryl sarcosinate and geraniol.
Sobolev et al. teaches the production of choline esters with fatty acids useful as surface-active agents and these esters are useful as biocidal chemicals, particularly as germicides. (col 5  line 28) One class of suitable fatty acids comprises the monocarboxylic fatty acids, both saturated and ethylenically unsaturated, as illustrated by pelargonic acid, capric acid, palmitic acid, lauric acid, tridecylic acid, myristic acid, stearic acid, arachidic acid, eicosanoic acid, corotic acid undecylenic acid, oleic acid, elaidic acid, brassidic acid: geranic acid, linoleic acid, linolenic acid, dehydrogeranic acid and arachidonic acid. (Col 2 lines 52-65)
It would have been obvious to one of ordinary skill in the art at the time of filing to make a choline esters using a cationic and anionic components. The motivation to incorporate a cationic and anionic surfactant to make a liquid topical formulation is because of the teaching in Bodor et al. that a choline ester is made with a oleic, myristatic, lauric, palmitic ,stearic acids or other pharmaceutically acceptable anions such as chloride, bromide, iodide, nitrate, phosphate, sulfate, hydrogen sulfate, sulfamates, acetate, propionate, succinate, glycolate, maleate, glutamate, benzoate, sulfanilate, methane sulfonate, etc.; and Sobolev teaches the production of choline esters with fatty acids such as oleic acid and geranic acid useful as surface-active agents.  Therefore, a skilled artisan would have had reasonable expectation to combine the cationic and anionic components (i.e. geranic acid) to make surface-active agent, also, useful for its biocidal properties.
Claims 42-44, and 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bodor et al. (US 4892737) in view of Sobolev (US 3342840 A), as applied to claims 35-41, and 47-49, above and further in view of Mitragotri et al. (US 20110212485 A1). 
Bodor et al. (US 4892737) in view of Sobolev (US 3342840 A)are as discussed above.
Bodor et al. (US 4892737) in view of Sobolev (US 3342840 A) fail to  specify the macromolecules such as nucleic acid, or siRNA composition forms.
Mitragotri et al. teaches drugs to be administered include a variety of bioactive agents, but are preferably proteins or peptides. Specific examples include insulin, erythropoietin, and interferon. Other substances, including nucleic acid molecules such as antisense, siRNA and genes encoding therapeutic proteins, synthetic organic and inorganic molecules including anti-inflammatories, antivirals, antifungals, antibiotics, local anesthetics, and saccharides, can also be administered. The drug will typically be administered in an appropriate pharmaceutically acceptable carrier having an absorption coefficient similar to water. [0172]  Topical formulations are taught for delivering drugs locally to the disease tissues . [0175]   
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a nucleic acid, or siRNA bioactive agent in the choline ester formulation. The motivation to incorporate a bioactive agent is because Bodor et al. teaches choline esters are useful for enhancing the absorption through skin of bio-active agents and from  Mitragotri et al. that a molecule that has a desired activity are bio-active agents such as nucleic acid, or siRNA. Hence, a skilled artisan would have had reasonable expectation of successfully using the active agents such as siRNA or nucleic acids, with the choline ester.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 35-44,and 46-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10449254 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are drawn to deep eutectic solvent, wherein the deep eutectic solvent consists of a cationic component and an anionic component, wherein the anionic component is selected from the group consisting of bistriflimide, geranate, oleate, hexanoate, dodecyldimethyl ammonia propane sulfonate, N-Lauryl sarcosinate, and geraniolate, wherein the cationic component is selected from the group consisting of benzyl pyridinium, benzyl dimethyl dodecyl ammonium a choline cation, phosphonium, tetraalkylphosphonium, and benzethonium, and wherein the deep eutectic solvent has a melting point lower than the melting points of the cationic component and anionic component individually whereas  the claims herein are drawn to a  composition comprising (a) a deep eutectic solvent consisting of a cationic component and an anionic component, and (b) a therapeutic agent, wherein the anionic component is selected from the group consisting of bistriflimide anion, [[a]] geranate anion, oleate anion, hexanoate anion, dodecyldimethyl ammonia propane sulfonate anion, N-Lauryl sarconsinate anion, and geraniolate anion, wherein the cationic component is selected from the group consisting of benzyl pyridinium cation, benzyl dimethyl dodecyl ammonium cation, [[a]] choline cation, phosphonium cation, tetraalkylphosphonium cation, and benzethonium cation, and wherein the deep eutectic solvent has a melting point lower than the melting points of the cationic component and anionic component individually.
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627